Citation Nr: 1724282	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  04-31 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for rheumatoid disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1996.

This case comes before the Board of Veterans' Appeals (Board) from an August 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.

In May 2007, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  Thereafter, in July 2007, the Board remanded the Veteran's claim for additional development.  Once that development was complete, the Board issued a March 2010 decision denying service connection.  The Veteran then appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  An October 2010 Court Order remanded the claim to the Board for readjudication in accordance with a Joint Motion for Remand (JMR).  The Board remanded the claim to the RO in September 2011 for development in compliance with the Court's instructions.  In September 2012, the Board issued a new decision denying service connection.  The Veteran appealed that Board decision to the Court, and a May 2013 Court Order remanded the claim to the Board for readjudication consistent with the JMR.  The Board remanded the claim to the RO in September 2014 for development in compliance with the Court's instructions.  In December 2015, the Board issued a new decision denying service connection.  The Veteran appealed that Board decision to the Court, and a September 2016 Court Order remanded the claim to the Board for readjudication consistent with the JMR.

The Board acknowledges that the Veteran's claim was initially characterized as service connection for a pleural effusion requiring thoracotomy, decortication, and chest tube placement, claimed as lung surgery secondary to a connective tissue disorder.  However, the Veteran has subsequently submitted numerous lay statements and clinical evidence indicating that the disability at issue is, in fact, rheumatoid disease.  When determining the scope of an issue on appeal, the Board has an obligation to broadly consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits in support of that claim.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Accordingly, the Board finds that the Veteran's claim is most appropriately characterized as reflected on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By the terms of the September 2016 JMR and Court Order, the Board, in its December 2015 decision, did not provide an adequate statement of reasons or bases for finding that VA satisfied its duty to assist in providing the Veteran with an adequate medical opinion as well as for its finding that there was substantial compliance with the instructions of the prior September 2014 Board remand.

Per the JMR, in September 2014 the Board remanded the claim for, in part, review by a "VA rheumatologist and/or if necessary, a pulmonologist for a medical opinion" to determine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's rheumatoid disease had its clinical onset in service, manifested to a compensable degree within a year after separation from service, or is at least as likely as not related to any symptoms, treatment or events of service.  

In the physician's opinion obtained in April 2015, she concluded that "[i]t is less likely as not that veteran's Rheumatoid disease had its clinical onset while in service, manifested to a compensable degree within a year after separation from service, or is as least as likely as not related to any symptoms, treatment or events of service."  The physician added that she agreed with the findings of a September 2009 physician's letter that described the Veteran's rheumatological disease as of recent not remote onset. 

The JMR and Court Order found that because the April 2015 opinion simply adopted the September 2009 opinion without any independent analysis and the Board relied upon that opinion, the Board did not provide an adequate statement of reasons and bases for finding that VA satisfied its duty to assist with providing the Veteran with an adequate medical opinion as well as its finding that there was substantial compliance with the prior remand instructions.  Accordingly, the Board must find that its September 2014 remand instructions were not properly complied with and that another opinion must be sought.

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Transfer the Veteran's claims file to a VA rheumatologist and/or if necessary, a pulmonologist for a medical opinion.  If and only if, the examiner determines that an examination is needed, such examination should be scheduled and all appropriate tests should be conducted.  The claims file should be made available to and reviewed by the examiner(s).  The examiner(s) should opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's rheumatoid disease had its clinical onset in service, manifested to a compensable degree within a year after separation from service, or is at least as likely as not related to any symptoms, treatment or events of service.

A complete rationale must be provided for any opinion expressed.

2.  After providing the Veteran adequate time to respond, and after conducting any further development deemed warranted, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




